DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of this application is patentably indistinct from claim 21 of Application No. 15913022. Regarding claim 1 and 21 of this application, the difference of the inclusion of the “multi-start threaded connector” from the granted patent No. 15913022 does not change the end result and overall purpose of the invention. The additional detail in the “coolant supply port” from Application No. 15913022 is provided in the instant application’s claim 12.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20170042014 A1, hereinafter Sanders) in view of Desclides et al. (FR 2949938 A1,  hereinafter Desclides).
Regarding claim 1, Sanders discloses a plasma torch head for a liquid-cooled plasma cutting system (Para. 0002, lines 1-2, “…cartridges for a liquid-cooled plasma arc torch…”, where Fig. 1b shows the cartridge as being attached to the torch head) having a set of ports in an isolation arrangement (Para. 0011, last 3 lines, “The plurality of channels are configured to direct liquid and gas through the cartridge frame.”), the plasma torch head comprising: 
a base portion (Para. 0158, lines 6-7, “…end face 1102 of the proximal end 15 of the cartridge frame 112…”); 
5a set of ports disposed within the base portion and configured to receive fluids (Para. 00156, lines 3-7 from end, “…cartridge tip to align with and engage to one or more channels in the cartridge frame 112 such that these channels can conduct liquid and/or gas from the torch head 102, through the cartridge frame 112, and to the desired components in the cartridge tip.”) and/or electrical signals from a plasma torch lead via a plasma torch receptacle (Para. 0158, lines 1-3, “…the electrode 108 is aligned with and connected to the main channel 1020 disposed in the insulator body 1100 of the cartridge frame 112.”), the set of ports including: 
a central coolant supply port defining a passage to convey a liquid coolant to the plasma torch head upon mating engagement (Para. 0169, lines 2-9, “…cartridge tip ( e.g., the electrode 108, the nozzle 110 or the shield 114) can be aligned with at least one cooling channel (e.g., channel 1002, 962 or 978)…to receive a liquid coolant flow from the torch head 102…”);
10a coolant return port (Para. 0169, lines 2-9, “…cartridge tip ( e.g., the electrode 108, the nozzle 110 or the shield 114) can be aligned with…at least one coolant return channel (channel 1002, 968 or 982) in the insulator body 1100 of the cartridge frame 112 to…return at least a portion of the fluid flow to the torch head 102, respectively.”) disposed at about -5 degrees to about 5 degrees relative to a central axis of the base portion (Modified Fig. 15, where a potential coolant port is shown); 
an ohmic contact extending from the base portion (Para. 0055, last 5 lines, “…the torch insulator further comprises an electrical channel disposed in the insulator body, the electrical channel configured to receive an ohmic contact connection that establishes an ohmic contact between the torch head and the cartridge.”, and where Para. 0120, last 3 lines, “…to allow the ohmic contact path 780 to travel from the torch head 102 to the shield 114 on the outer surface of the torch 10.”, where the ohmic contact is a flow path instead of a port or connector); 
15a shield gas port (Para. 0124, lines 5-7, “The shield gas flow 868 can enter the cartridge 104 via a proximal opening 864a of the shield gas channel 864 in the cartridge frame 112.”) disposed at about 180 to 240 degrees relative to the central axis of the base portion (Modified Fig. 15, shield gas port is shown); 
a pilot arc connector (Para. 0157, lines 12-13, “…the central opening 1020a for receiving an electrical current…”, where Para. 0148, lines 15-20, “…pilot arc current and/or transferred arc current from the power supply can be routed from the cathode…and to the electrode 108 of the cartridge 104 via the inner surface of the electrode cavity 954.”); and 
a first processing gas supply port to convey a plasma processing gas to the plasma 20torch head (Para. 0145, last 4 lines, “…fluidly connect the plasma gas channel 206 of the torch insulator 118 with the plasma gas channel 912 of the cartridge frame 118 (shown in FIG. 12c).”), the first processing gas supply port being disposed in the isolation arrangement at about 0 degrees to about 90 degrees relative to the central axis of the base portion (Modified Fig. 15, processing gas supply port is shown); and 
a connector disposed about the base portion and being configured to couple the torch head to the torch receptacle (Para. 0152, lines 8-11, “The cartridge frame 112 is adapted to form an interface between the cartridge tip and the torch head 102, thereby connecting the cartridge tip to the torch head 102.”, where the “connecting interface” is construed as being a connector).

    PNG
    media_image1.png
    728
    1053
    media_image1.png
    Greyscale

Modified Figure 15, Sanders
Sanders does not disclose:
an ohmic contact connector extending from the base portion, the ohmic contact connector being disposed at about 40 degrees to about 50 degrees relative to the central axis of the base portion; 
a shield gas port disposed at about 75 degrees to about 85 degrees relative to the central axis of the base portion;
a pilot arc connector disposed at about 310 degrees to about 320 degrees relative to the central axis of the base portion;
the first processing gas supply port being disposed in the isolation arrangement at about 175 degrees to about 185 degrees relative to the central axis of the base portion.
However, Desclides discloses, in the similar field of plasma torch heads, multiple connector ports for holding fluids or gas (Page 3, last Para., lines 20-21, “…namely three connections for the fluids 7, namely the cooling liquid and the cutting gas or gases…”) and an electrical connection that extends from the base of the torch (Page 3, last Para., lines 21-23, “…an electrical connection 8 supplying the electrode of the torch head 1 with electric current.”, Fig. 2, where the port 8 has an extension outward), where each of the ports are located at different locations compared to Sanders (Fig. 2, where the three ports 7 and port 8 are located at various degrees that differ from the configuration within Sanders). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ohmic contact channel in Sanders to be a port and to have all the ports be in differing locations as taught by Desclides.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a ohmic contact port that would be able to ensure good electrical contact and a perfect seal for the cooling fluid, as stated by Desclides, Page 3, last Para., lines 2-5 from end, “The electrical connection 8 is formed of a metal tube and protrudes outwards and is shaped and dimensioned to fit into a housing 18 of complementary shape arranged in the body 2 of the torch, so as to ensure a good electrical contact but also a perfect seal to the cooling fluid.”.
	Regarding the specific degree values for the location of the different port connections within the plasma head, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize degree values or ranges to form specific port configurations. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Sanders’ fluid and electrical connections are for the purpose of aligning with the cartridge frame in order to conduct liquid and gas flow, Para. 0152, lines 5-7 from end. Further, Desclides also states that the specific configuration of the connectors are designed to fit with the torch body, Page 3, last Para., lines 18-20 from end, “These connectors 7, 8 are intended to be inserted into housings 17, 18, as illustrated in FIG. 3, complementary arranged within the torch body 2, which housings are adapted, designed and dimensioned to receive the connectors 7, 8…”. Thus, since the end result of having connections to transfer fluid and electricity is unchanged and the positioning of the connectors is limited to a circular configuration in both references, having specific degree ranges for the positioning of the connectors would be an obvious design choice to make.
	Regarding claim 2, modified Sanders teaches the apparatus according to claim 1, as set forth above, wherein the set of ports are arranged such that each of the set of ports is in thermal isolation (Inherently disclosed in Sanders, Para. 0144, lines 2-4, “…upon clocking of the torch insulator 118 with the cartridge frame 112 in the predetermined radial orientation…”, where different channels are thermally insulated as they are embedded within the torch insulator which includes the word insulator meaning a substance which does not readily allow the passage of heat or sound or conduct electricity).
	Regarding claim 3, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the set of ports are arranged such that each of the set of ports is in electrical isolation (Inherently disclosed in Sanders, Para. 0144, lines 2-4, “…upon
clocking of the torch insulator 118 with the cartridge frame 112 in the predetermined radial orientation…”, where different channels are electrically insulated, Para. 0121, lines 1-4, “…ohmic contact path 780 of FIG. 8 is electrically isolated from the pilot arc current flow path 752 and/or the transferred arc current flow path by the use of the torch insulator 118.”, and where the ports are embedded in the torch insulation which includes the word insulator meaning a substance which does not readily allow the passage of heat or sound or conduct electricity).
	Regarding claim 4, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein each of the coolant return port, the ohmic contact connector, the shield gas port, and the pilot arc connector are disposed at least 90 degrees relative to the first processing gas supply port (Inherently disclosed in teaching from Desclides, where the configuration of the different connections being at specific degree ranges were stated as being obvious through routine experimentation as the end purpose of aligning with the cartridge frame in order to conduct liquid and gas flow was unchanged).
	Regarding claim 5, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the coolant return port is disposed at about 0 degrees relative to the central axis of the base portion (Inherently disclosed in Sanders, Para. 0169, lines 2-9, “…cartridge tip ( e.g., the electrode 108, the nozzle 110 or the shield 114) can be aligned with…at least one coolant return channel (channel 1002, 968 or 982) in the insulator body 1100 of the cartridge frame 112 to…return at least a portion of the fluid flow to the torch head 102, respectively.”, Modified Fig. 15, 982a is a potential coolant port that is located at 0 degrees).
	Regarding claim 6, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the ohmic contact connector is disposed at about 45 degrees relative to the central axis of the base portion (Inherently disclosed in teaching from Desclides, where the configuration of the different connections being at specific degree ranges were stated as being obvious through routine experimentation as the end purpose of aligning with the cartridge frame in order to conduct liquid and gas flow was unchanged).
	Regarding claim 7, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the first processing gas supply port is disposed 15at about 180 degrees relative to the central axis of the base portion (Inherently disclosed in teaching from Desclides, where the configuration of the different connections being at specific degree ranges were stated as being obvious through routine experimentation as the end purpose of aligning with the cartridge frame in order to conduct liquid and gas flow was unchanged).
	Regarding claim 8, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the first processing gas supply port is disposed 15at about 180 degrees relative to the central axis of the base portion (Inherently disclosed in teaching from Desclides, where the configuration of the different connections being at specific degree ranges were stated as being obvious through routine experimentation as the end purpose of aligning with the cartridge frame in order to conduct liquid and gas flow was unchanged).
	Regarding claim 9, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the pilot arc connector is disposed at about 315 degrees relative to the central axis of the base portion (Inherently disclosed in teaching from Desclides, where the configuration of the different connections being at specific degree ranges were stated as being obvious through routine experimentation as the end purpose of aligning with the cartridge frame in order to conduct liquid and gas flow was unchanged).
	Regarding claim 10, modified Sanders teaches the apparatus according to claim 1, as set forth above, discloses wherein the set of ports are shaped to align the torch head and the plasma torch receptacle during connection (Inherently disclosed in Sanders, Para. 0152, lines 15-19, “…the cartridge 104 includes multiple retaining features that allow the components of the cartridge tip to align with and engage to one or more channels in the cartridge frame 112 such that these channels can conduct liquid and gas from the torch…” and in teaching from Desclides, Page 3, last Para., lines 18-20 from end, “These connectors 7, 8 are intended to be inserted into housings 17, 18, as illustrated in FIG. 3, complementary arranged within the torch body 2, which housings are adapted, designed and dimensioned to receive the connectors 7, 8…”).
	Regarding claim 11, modified Sanders teaches the apparatus according to claim 1, as set forth above.
Modified Sanders does not disclose:
 discloses wherein the central coolant supply port extends a first length from the base portion to primarily align the plasma torch head with the torch receptacle.
However, Desclides discloses the liquid connectors having an extension from the base portion (Modified Fig. 2.1, where the liquid connectors 7 are shown with an extension feature). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the port connections in Sanders to have the extension feature as taught by Desclides.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the ports to be sealingly inserted, as stated by Desclides, Page 3, last Para., lines 5-7 from end, “…connections 7 of the head 1 are generally formed in whole or in part of outwardly projecting metal tubes and shaped and dimensioned to be sealingly inserted into housings 17 of complementary shapes arranged in the body. 2 of torch.”.
	Further, it has been held that the mere reversal of parts is an obvious modification to make. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Desclides states that although the connections are on the torch head and the housings are on the torch body, the reverse can also be possible (where Sanders appears to be showing the reverse configuration), Page 4, Para. 1, last 6 lines, “…the connectors 7, 8 are arranged on the head 1, and the first and second housings 15, 16 and the connector housings 17, 18, in which are housed said polarizers 5, 6 and the connections 7, 8 to fluids and electrical, respectively, are arranged in the body 2. However, it is quite possible to proceed in reverse, it is that is to say to arrange the polarizers 5, 6 and the connections 7, 8 on the body and the housings 15, 16, 17, 18 on the head…”.


    PNG
    media_image2.png
    594
    676
    media_image2.png
    Greyscale

Modified Figure 2.1, Desclides
	Regarding claim 12, modified Sanders teaches the apparatus according to claim 11, as set forth above, discloses wherein the central coolant supply port further comprises a flat surface shaped to secondarily align the torch head with the torch receptacle upon mating engagement (Inherently disclosed in teaching from Desclides, where Modified Fig. 2.1, the fluid connector 7 appears to have a flat mating surface as part of the extension feature to provide the advantage of a sealing connection as stated in the reasoning to combine for claim 11).
	Regarding claim 14, modified Sanders teaches the apparatus according to claim 13, as set forth above, discloses wherein the ohmic contact connector defines a tertiary alignment feature (Inherently disclosed in teaching from Desclides, where the configuration of the different connections being at specific degree ranges were stated as being obvious through routine experimentation as the end purpose of aligning with the cartridge frame in order to conduct liquid and gas flow was unchanged; where the three liquid/gas connectors are stated to be in an equilateral triangle alignment, Page 3, Para. 1, lines 3-4, “…tight connection of the three equilateral triangle fluid connectors 7…”).

	Regarding claim 16, Sanders discloses a plasma torch head for a liquid-cooled plasma cutting system (Para. 0002, lines 1-2, “…cartridges for a liquid-cooled plasma arc torch…”, where Fig. 1b shows the cartridge as being attached to the torch head) having a set of ports in an isolation arrangement (Para. 0011, last 3 lines, “The plurality of channels are configured to direct liquid and gas through the cartridge frame.”), the plasma torch head comprising: 
10a base portion (Para. 0158, lines 6-7, “…end face 1102 of the proximal end 15 of the cartridge frame 112…”); 
a connector disposed about the base portion and being configured to couple the torch head to a torch receptacle (Para. 0152, lines 8-11, “The cartridge frame 112 is adapted to form an interface between the cartridge tip and the torch head 102, thereby connecting the cartridge tip to the torch head 102.”, where the “connecting interface” is construed as being a connector); and 
a set of ports disposed within the base portion and configured to receive fluids (Para. 00156, lines 3-7 from end, “…cartridge tip to align with and engage to one or more channels in the cartridge frame 112 such that these channels can conduct liquid and/or gas from the torch head 102, through the cartridge frame 112, and to the desired components in the cartridge tip.”) and/or electrical signals from a plasma torch lead via a plasma torch receptacle (Para. 0158, lines 1-3, “…the electrode 108 is aligned with and connected to the main channel 1020 disposed in the insulator body 1100 of the cartridge frame 112.”), 
0wherein the set of 15ports are arranged such that each of the set of ports is in electrical and thermal isolation (Para. 0144, lines 2-4, “…upon clocking of the torch insulator 118 with the cartridge frame 112 in the predetermined radial orientation…”, where different channels are thermally insulated as they are embedded within the torch insulator which includes the word insulator meaning a substance which does not readily allow the passage of heat or sound or conduct electricity), the set of ports including: 
a central coolant supply port defining a passage to convey a liquid coolant to the plasma torch head upon mating engagement (Para. 0169, lines 2-9, “…cartridge tip ( e.g., the electrode 108, the nozzle 110 or the shield 114) can be aligned with at least one cooling channel (e.g., channel 1002, 962 or 978)…to receive a liquid coolant flow from the torch head 102…”); 
a coolant return port (Para. 0169, lines 2-9, “…cartridge tip ( e.g., the electrode 108, the nozzle 110 or the shield 114) can be aligned with…at least one coolant return channel (channel 1002, 968 or 982) in the insulator body 1100 of the cartridge frame 112 to…return at least a portion of the fluid flow to the torch head 102, respectively.”); 
20an ohmic contact port (Para. 0055, last 5 lines, “…the torch insulator further comprises an electrical channel disposed in the insulator body, the electrical channel configured to receive an ohmic contact connection that establishes an ohmic contact between the torch head and the cartridge.”, and where Para. 0120, last 3 lines, “…to allow the ohmic contact path 780 to travel from the torch head 102 to the shield 114 on the outer surface of the torch 10.”, where the ohmic contact is a flow path instead of a port or connector); 
a shield gas port (Para. 0124, lines 5-7, “The shield gas flow 868 can enter the cartridge 104 via a proximal opening 864a of the shield gas channel 864 in the cartridge frame 112.”); 
a pilot arc connector (Para. 0157, lines 12-13, “…the central opening 1020a for receiving an electrical current…”, where Para. 0148, lines 15-20, “…pilot arc current and/or transferred arc current from the power supply can be routed from the cathode…and to the electrode 108 of the cartridge 104 via the inner surface of the electrode cavity 954.”); and 
a first processing gas supply port to convey a plasma processing gas to the plasma torch head (Para. 0145, last 4 lines, “…fluidly connect the plasma gas channel 206 of the torch insulator 118 with the plasma gas channel 912 of the cartridge frame 118 (shown in FIG. 12c).”). 25
Sanders does not disclose:
ohmic contact connector extending from the base portion;
wherein each of the coolant return port, the ohmic contact connector, the shield gas port, and the pilot arc connector are disposed at least 90 degrees relative to the first processing gas supply port.
However, Desclides discloses, in the similar field of plasma torch heads, multiple connector ports for holding fluids or gas (Page 3, last Para., lines 20-21, “…namely three connections for the fluids 7, namely the cooling liquid and the cutting gas or gases…”) and an electrical connection that extends from the base of the torch (Page 3, last Para., lines 21-23, “…an electrical connection 8 supplying the electrode of the torch head 1 with electric current.”, Fig. 2, where the port 8 has an extension outward), where each of the ports are located at different locations compared to Sanders (Fig. 2, where the three ports 7 and port 8 are located at various degrees that differ from the configuration within Sanders). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ohmic contact channel in Sanders to be a port and to have all the ports be in differing locations as taught by Desclides.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a ohmic contact port that would be able to ensure good electrical contact and a perfect seal for the cooling fluid, as stated by Desclides, Page 3, last Para., lines 2-5 from end, “The electrical connection 8 is formed of a metal tube and protrudes outwards and is shaped and dimensioned to fit into a housing 18 of complementary shape arranged in the body 2 of the torch, so as to ensure a good electrical contact but also a perfect seal to the cooling fluid.”.
	Regarding the specific degree values for the location of the different port connections within the plasma head, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize degree values or ranges to form specific port configurations. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Sanders’ fluid and electrical connections are for the purpose of aligning with the cartridge frame in order to conduct liquid and gas flow, Para. 0152, lines 5-7 from end. Further, Desclides also states that the specific configuration of the connectors are designed to fit with the torch body, Page 3, last Para., lines 18-20 from end, “These connectors 7, 8 are intended to be inserted into housings 17, 18, as illustrated in FIG. 3, complementary arranged within the torch body 2, which housings are adapted, designed and dimensioned to receive the connectors 7, 8…”. Thus, since the end result of having connections to transfer fluid and electricity is unchanged and the positioning of the connectors is limited to a circular configuration in both references, having specific degree ranges for the positioning of the connectors would be an obvious design choice to make.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20170042014 A1, hereinafter Sanders) in view of Desclides et al. (FR 2949938 A1,  hereinafter Desclides) in further view of Miura et al. (JP 01118374 A, hereinafter Miura).
	Regarding claim 13, modified Sanders teaches the apparatus according to claim 11, as set forth above.
Modified Sanders does not disclose:
wherein the ohmic contact connector extends from the base portion to a second length that is greater than the first length.
However, Miura discloses, in the similar field of plasma torch heads, an anode conductor with a length that appears different than the length of the connectors shown in Desclides (Page 1, Para. 2, line 2, “…anode conductor 47…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ohmic contact connector in modified Sanders to be of a longer length as taught by Miura.
	Regarding the length of the ohmic contact connector, it has been held that the mere change in size/proportion is an obvious modification to make. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since the only difference between connectors 7 in the teaching from Desclides and the anode conductor 47 are the size dimensions, and the ohmic contact connectors in both the prior art and the claimed device perform the same functions, it would be an obvious modification to change the size of the ohmic contact connector as a design choice. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 20170042014 A1, hereinafter Sanders) in view of Desclides et al. (FR 2949938 A1,  hereinafter Desclides) in further view of Leiteritz et al. (CN 103843464 A, hereinafter Leiteritz).
	Regarding claim 15, modified Sanders teaches the apparatus according to claim 1, as set forth above.
Modified Sanders does not disclose:
wherein the connector comprises a multi-start threaded connector.
However, Leiteritz discloses, in the similar field of plasma torches with connections, a threaded connector between housings (Para. 0015, lines 2-4, “…the cap can be mounted on a corresponding thread for engaging retention gun body cap multi-start thread and can be detached from the spray gun body.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the connector in modified Sanders to be a multi-start threaded connector as taught by Leiteritz.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having an attachment that prevents over tightening and bonding, as stated by Leiteritz, Para. 0015, lines 5-8, “…multi-line thread corner more than 60 degrees can provide a simpler cap attachment and detachment, and the thread can prevent over tightening and bonding such as caused by thread in the accumulation of dirt and debris.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desclides et al. (FR 2949698 A1) discloses a similar embodiment of the plasma torch head in the Desclides reference stated above. Broberg (US 5208441 A1) also discloses a thermally isolated air chamber for a plasma torch, however it does not discuss the isolation of individual fluid/gas/electrical ports. Conway et al. (WO 03041459 A2, hereinafter Conway) discloses a threaded connection between housings in a plasma torch, however it does not disclose a multi-start threaded connection being present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761